Exhibit 10.2

EXECUTION COPY

Employment Agreement

     Set forth below are the terms of a legally binding Employment Agreement
(“Agreement”), dated October 22, 2008, by and among Irving Azoff (“Executive”),
Ticketmaster (“Ticketmaster”), and, solely for purposes of the sections of the
Agreement entitled “FLMG Equity Cancellation; Ticketmaster Equity Grant” and
“Miscellaneous,” the Azoff Family Trust of 1997, dated May 27, 1997, as amended
(the “Azoff Family Trust”).

Term    Description 
Position             ●    During the Term (as defined below), Executive shall be
Chief          Executive Officer of Ticketmaster, reporting to the Chairman of
the          Board and the Board of Directors of Ticketmaster (“Board”).     
         ●   
Ticketmaster shall cause Executive to be elected to the Board as          soon
as practicable following the Effective Date. Thereafter, during          the
Term, so long as Executive remains Chief Executive Officer of         
Ticketmaster, Executive shall be nominated by Ticketmaster to          remain on
the Board, subject to the immediately succeeding          sentence. In the event
Executive’s employment ends at any time          and for any reason, Executive
agrees that, in the absence of an          agreement with the Board to the
contrary, Executive will resign his          position as director simultaneously
with the termination of his          employment.               ●   
During the Term, Executive agrees to devote substantially all of         
Executive’s working time, attention and efforts to Ticketmaster          and,
for so long as Executive is employed by Front Line          Management Group,
Inc. (“FLMG”), to FLMG.               ●   
Executive agrees that during the Term he shall perform his duties         
conscientiously and faithfully subject to the lawful directions of the         
Board and the Chairman of the Board, and in accordance with each          of
Ticketmaster’s corporate governance and ethics guidelines,          conflict of
interests policies, and codes of conduct.               ●   
During the Term, Executive’s principal place of employment shall          be
FLMG’s headquarters currently located in Westwood, California          or in any
new headquarters for FLMG located in Beverly Hills,  California or West Los
Angeles, California.              ●   
During the Term, the person who served as the Chief Executive          Officer
of Ticketmaster immediately prior to the date of this          Agreement will
report to Executive for so long as such individual          remains an employee
of Ticketmaster or any of its subsidiaries.  Effective Date   


Unless Ticketmaster and Executive otherwise mutually agree, “Effective 

    Date” shall mean the date of consummation of the transactions     
contemplated by the Stock Purchase Agreement, dated as of October 22,      2008,
by and among FLMG Holdings Corp., MM Investment Inc., and WMG      Church Street
Limited. 


--------------------------------------------------------------------------------

Term    Description    Term    “Term” shall mean the period from the Effective
Date through May 11,      2014, unless Executive’s employment with Ticketmaster
terminates prior      to May 11, 2014 in accordance with the terms of this
Agreement, in which      case “Term” shall mean the period from the Effective
Date through the      date of termination of Executive’s employment in
accordance with the      terms of this Agreement. Ticketmaster may terminate
Executive’s      employment with Ticketmaster at any time with or without Cause
(as      defined in Exhibit A to this Agreement) or upon Executive’s Disability
(as      defined in Exhibit A to this Agreement). Executive may terminate     
Executive’s employment with Ticketmaster at any time with or without      Good
Reason (as defined in Exhibit A to this Agreement). Executive’s      employment
with Ticketmaster shall terminate immediately upon      Executive’s death.   
FLMG    The Employment Agreement, dated as of May 11, 2007, by and between 
Employment    FLMG and Executive (as amended from time to time, the “FLMG 
Agreement    Employment Agreement”) shall remain in effect unless and until     
terminated in accordance with the terms of the FLMG Employment      Agreement. 
  FLMG Base    Executive will continue to receive base salary and annual bonuses
under  Salary and    the FLMG Employment Agreement, subject to, and in
accordance with, its  Annual    terms.      Bonuses            Ticketmaster   
During the Term, Executive shall be eligible to receive discretionary 
Discretionary    annual bonuses from Ticketmaster, with such annual bonuses, if
any, to  Bonus    be paid after January 1 and not later than March 15 of the
calendar year      immediately following the calendar year with respect to which
such annual      bonus relates.    FLMG Equity             ●    Subject to, and
simultaneously with, the grant described in the  Cancellation;       
immediately succeeding bullet, on the Effective Date, Executive  Ticketmaster   
    and the Azoff Family Trust shall forfeit 25,918.276 shares of  Equity Grant 
      restricted common stock, $0.01 par value per share, of FLMG         
(“FLMG Common Stock”).                 ●    Subject to, and simultaneously with,
the forfeiture of the FLMG          Common Stock described in the immediately
preceding bullet, on          the Effective Date, at Executive’s direction,
Ticketmaster shall          grant to Executive and Rochelle Azoff, as
Co-Trustees of the Azoff          Family Trust (1) 1,750,000 shares of
restricted series A convertible          preferred stock, $0.01 par value per
share, of Ticketmaster          (“Ticketmaster Series A Preferred Stock”) having
a face value          of $20/share ($35 million in the aggregate) and a 3%
annual paid          in kind dividend, and (2) 1,000,000 shares of restricted
common          stock, $0.01 par value per share, of Ticketmaster
(“Ticketmaster          Common Stock”). The Ticketmaster Series A Preferred
Stock shall          have such other terms as set forth in the certificate of
designations          of the Ticketmaster Series A Preferred Stock, which
certificate of 


-2-

--------------------------------------------------------------------------------

Term    Description            designations shall be substantially in the form
attached to this          Agreement as Exhibit E. For purposes of this
Agreement,          references to the Ticketmaster Series A Preferred Stock
shall  include the paid in kind dividends thereon.                ●   
Ticketmaster shall have the right at any time to issue preferred          stock
senior in preference to the Ticketmaster Series A Preferred          Stock.     
           ●    Neither Executive nor the Azoff Family Trust shall transfer,
sell,          assign, exchange, pledge, encumber or otherwise dispose of
(each,          a “Transfer”) (1) any shares of the Ticketmaster Series A       
  Preferred Stock (whether or not restricted), (2) any shares of         
restricted Ticketmaster Common Stock issued upon the conversion          of the
Ticketmaster Series A Preferred Stock or (3) any of the          1,000,000
shares of restricted Ticketmaster Common Stock issued          pursuant to this
Agreement; provided, however, that (x) after the          Ticketmaster Series A
Preferred Stock has vested in accordance          with the terms hereof,
Executive or the Azoff Family Trust may          pledge the Ticketmaster Series
A Preferred Stock as collateral for a          loan from a bona fide financial
institution incurred to fund the          payment of taxes due to the vesting of
the restricted Ticketmaster          Series A Preferred Stock and (y) the
restriction on Transfers shall          not apply to Ticketmaster Common Stock
that has vested in          accordance with the terms of this Agreement.       
         ●    The Ticketmaster Series A Preferred Stock issued pursuant to this 
        Agreement shall be mandatorily redeemable by Ticketmaster at its       
  liquidation preference on the fifth anniversary of the Effective Date         
(if not earlier converted or forfeited). Except as otherwise provided         
in this Agreement, the Ticketmaster Series A Preferred Stock          issued
pursuant to this Agreement and any shares of restricted          Ticketmaster
Common Stock issued upon conversion of the          Ticketmaster Series A
Preferred Stock issued pursuant to this          Agreement will cliff vest on
the five-year anniversary of the          Effective Date, subject to Executive’s
continued employment with          FLMG or Ticketmaster as a senior executive
officer through such          five-year anniversary. Redemption payments with
respect to the          Ticketmaster Series A Preferred Stock issued pursuant to
this          Agreement will be made by Ticketmaster in cash.                 ● 
  Except as otherwise provided in this Agreement, the 1,000,000          shares
of restricted Ticketmaster Common Stock issued pursuant          to this
Agreement will cliff vest on the five-year anniversary of the          Effective
Date, subject to Executive’s continued employment with          FLMG or
Ticketmaster as a senior executive officer through such          five-year
anniversary.                 ●    Shares of restricted Ticketmaster Common Stock
and restricted          Ticketmaster Series A Preferred Stock issued pursuant to
this          Agreement shall be evidenced in book-entry registration or 


-3-

--------------------------------------------------------------------------------

Term    Description            issuance of one or more stock certificates. Any
certificate issued in          respect of such shares shall be registered in the
name of the holder          and shall bear the following legend: “The
transferability of this          certificate and the shares of stock represented
hereby are subject          to the terms and conditions (including forfeiture)
of the          Employment Agreement (the “Agreement”), dated October 22,       
  2008, by and among Irving Azoff, Ticketmaster, and, solely for         
purposes of the sections of the Agreement entitled “FLMG Equity         
Cancellation; Ticketmaster Equity Grant” and “Miscellaneous,” the          Azoff
Family Trust of 1997, dated May 27, 1997, as amended.          Copies of the
Agreement are on file at the office of Ticketmaster,          8800 Sunset Blvd.,
West Hollywood, CA 90069.” Ticketmaster may          require that the
certificates evidencing such shares be held in          custody by Ticketmaster
until the restrictions thereon shall have          lapsed at which time such
legend shall be removed.                 ●    At Executive’s election, the
Ticketmaster Series A Preferred Stock          issued pursuant to this Agreement
will be convertible at any time          prior to redemption into shares of
restricted Ticketmaster Common          Stock based on a conversion price of
$20/share of Ticketmaster          Common Stock (subject to adjustment in
accordance with the          terms of the certificate of designations), and such
shares of          restricted Ticketmaster Common Stock shall vest on the date
the          Ticketmaster Series A Preferred Stock issued pursuant to this     
    Agreement otherwise would have vested hereunder, subject to         
Executive’s continued employment with FLMG or Ticketmaster as a          senior
executive officer through the applicable vesting date.                 ●   
Executive shall have customary registration rights, such as demand         
rights, piggyback rights and S-3 registration rights, for shares of         
Ticketmaster Common Stock acquired upon conversion of the          Ticketmaster
Series A Preferred Stock issued pursuant to this          Agreement and for the
1,000,000 shares of restricted Ticketmaster          Common Stock issued
pursuant to this Agreement.                 ●    (1) the 1,000,000 shares of
restricted Ticketmaster Common Stock          issued pursuant to this Agreement,
(2) the Ticketmaster Series A          Preferred Stock issued pursuant to this
Agreement and (3) any          shares of restricted Ticketmaster Common Stock
issued upon          conversion of the Ticketmaster Series A Preferred Stock
issued          pursuant to this Agreement will become 100% vested upon a       
  termination of Executive’s employment with both of FLMG and         
Ticketmaster without Cause or for Good Reason or due to death or         
Disability. For purposes of this provision, (x) with respect to a         
termination of employment with FLMG, “Cause,” “Good Reason”          and
“Disability” shall have the meanings set forth in the FLMG          Employment
Agreement, except that clause (G) of the definition of          “Good Reason”
shall not apply and (y) with respect to a          termination of employment
with Ticketmaster, “Cause” “Good          Reason” and “Disability” shall have
the meanings set forth in 


-4-

--------------------------------------------------------------------------------

Term    Description            Exhibit A to this Agreement.                 ●   
If (1) all of the outstanding shares of Ticketmaster Common Stock          are
converted into cash, and (2) (x) shares of Ticketmaster Series          A
Preferred Stock issued pursuant to this Agreement, (y) the          shares of
restricted Ticketmaster Common Stock issued upon          conversion of the
Ticketmaster Series A Preferred Stock issued          pursuant to this
Agreement, or (z) the shares of restricted          Ticketmaster Common Stock
issued pursuant to this Agreement          remain outstanding, Ticketmaster will
cause to be placed in trust or          escrow for the benefit of the holder of
(i) the Ticketmaster Series A          Preferred Stock issued pursuant to this
Agreement, (ii) the shares          of restricted Ticketmaster Common Stock
issued upon conversion          of the Ticketmaster Series A Preferred Stock
issued pursuant to          this Agreement or (iii) the shares of restricted
Ticketmaster          Common Stock issued pursuant to this Agreement, an amount
in          cash or government securities adequate to make payment to such     
    holder when due in accordance with the terms and subject to the         
conditions of this Agreement.                 ●    Upon any termination of
Executive’s employment with both FLMG          and Ticketmaster for Cause or by
Executive without Good Reason,          Executive shall forfeit (1) the
Ticketmaster Series A Preferred          Stock issued pursuant to this
Agreement, (2) any shares of          restricted Ticketmaster Common Stock
issued upon conversion of          the Ticketmaster Series A Preferred Stock
issued pursuant to this          Agreement and (3) the 1,000,000 shares of
restricted Ticketmaster          Common Stock issued pursuant to this Agreement.
For purposes of          this provision, (x) with respect to a termination of
employment          with FLMG, “Cause,” and “Good Reason” shall have the
meanings          set forth in the FLMG Employment Agreement, except that
clause          (G) of the definition of “Good Reason” shall not apply and (y)
with          respect to a termination of employment with Ticketmaster, “Cause” 
        and “Good Reason” shall have the meanings set forth in Exhibit A       
  to this Agreement.                 ●    The Ticketmaster Series A Preferred
Stock shall vote on an as          converted basis with the Ticketmaster Common
Stock. The terms          of the Ticketmaster Series A Preferred Stock will
provide for          customary equitable adjustments for recapitalizations,
stock splits,          stock dividends or other similar transactions.
Ticketmaster will not          amend the terms of the Ticketmaster Series A
Preferred Stock in a          manner adverse to the holder of such stock without
such holder’s          prior written consent.                 ●    Executive has
directed Ticketmaster to transfer or deliver to the          Azoff Family Trust
the shares of restricted Ticketmaster Series A          Preferred Stock and
restricted Ticketmaster Common Stock issued          pursuant to this
Agreement. 


-5-

--------------------------------------------------------------------------------

Term    Description    Option Grant    On the Effective Date, Ticketmaster shall
grant to Executive an option (the      “Stock Option”) to purchase 2,000,000
shares of Ticketmaster Common      Stock. Executive shall have the right to
exercise the Stock Option, to the      extent vested, on a net basis pursuant to
Section 5(g)(iii) of the      Ticketmaster 2008 Stock and Annual Incentive Plan.
The Stock Option      shall have a per share exercise price of $20 and a
ten-year term. Except      as otherwise provided below, the Stock Option will be
subject to the terms      set forth in the Ticketmaster 2008 Stock and Annual
Incentive Plan.             Standard    Except as otherwise provided in this
Agreement, the Stock Option shall           Vesting    vest in equal annual
installments over 4 years (25%/year commencing on      the first anniversary of
the Effective Date), subject to Executive’s      continued employment with
Ticketmaster through each vesting date.             Vesting    The Stock Option
shall vest in full upon a termination of Executive’s           Upon   
employment with Ticketmaster by Ticketmaster without “Cause” or a         
 Specified    termination of employment with Ticketmaster by Executive for
“Good           Termination    Reason,” each as defined in Exhibit A to this
Agreement. Executive shall           Events    forfeit any unvested portion of
the Stock Option upon any other      termination of employment with
Ticketmaster.             Post-             ●    In general, any vested portion
of the Stock Option will remain           Termination        exercisable until
the earlier of (1) expiration of the 10-year term of           Exercise       
the Stock Option and (2) 90 days following Executive’s termination         
 Period        of employment with Ticketmaster.                 ●    Upon a
termination of Executive’s employment with Ticketmaster          by Ticketmaster
without “Cause” or a termination of employment          with Ticketmaster by
Executive for “Good Reason” (each as defined          in Exhibit A to this
Agreement), any vested portion of the Stock          Option will remain
exercisable until the earlier of (1) expiration of          the 10-year term of
the Stock Option and (2) the later of (x) one          year following
Executive’s termination of employment with          Ticketmaster and (y) the
two-year anniversary of the Effective          Date.             CIC Vesting   
Upon a “Change in Control” as such term is defined in the Ticketmaster      2008
Stock and Annual Incentive Plan, the Stock Option shall vest in full.   
Modified    The modified gross-up set forth in Section 5.1 of the Restricted
Stock  Gross-Up    Award Agreement, dated as of June 8, 2007, by and between
FLMG and      Executive (the “FLMG Restricted Stock Award Agreement”), shall
not      apply to the Ticketmaster Series A Preferred Stock issued pursuant to
this      Agreement, any shares of Ticketmaster Common Stock issued upon     
conversion of the shares of Ticketmaster Series A Preferred Stock, the     
1,000,000 shares of restricted Ticketmaster Common Stock issued      pursuant to
this Agreement, the Stock Option or any other equity of      Ticketmaster. 


-6-

--------------------------------------------------------------------------------

Term    Description    Certain    With respect to a termination of Executive’s
employment with  Defined    Ticketmaster, “Cause,” “Good Reason” and
“Disability” shall have the  Terms    meanings set forth in Exhibit A to this
Agreement and Exhibit A to this      Agreement shall be incorporated by
reference into this Agreement as if      fully set forth in this Agreement.   
Restrictive    Executive shall be subject to the restrictive covenants set forth
in Exhibit  Covenants    B to this Agreement and Exhibit B to this Agreement
shall be      incorporated by reference into this Agreement as if fully set
forth in this      Agreement.    Miscellaneous             ●    Subject to, and
simultaneously with, the occurrence of the          Effective Date, the FLMG
Restricted Stock Award Agreement and          the FLMG Employment Agreement
shall be amended as set forth on          Exhibit C to this Agreement.       
         ●    Subject to, and simultaneously with, the occurrence of the       
  Effective Date, the Second Amended and Restated Stockholders’         
Agreement of FLMG shall be amended as set forth on Exhibit D to          this
Agreement and the parties to this Agreement agree to abide          by the terms
set forth on Exhibit D to this Agreement upon the          occurrence of the
Effective Date.                 ●    Prior to execution of this Agreement,
Executive shall deliver to          Ticketmaster a representation letter
regarding the financial          condition of FLMG.                 ●    By
virtue of Ticketmaster’s existing credit arrangements, upon         
consummation of the transactions contemplated by this          Agreement, FLMG
will become a guarantor of Ticketmaster’s debt          and will be subject to
any provisions therein that apply to          Ticketmaster’s subsidiaries.     
           ●    Section 12 of the FLMG Employment Agreement (other than         
clauses (a), (b), (h) and (o)) is hereby incorporated into this         
Agreement by reference, and unless otherwise expressly specified          in
this Agreement, such provisions shall apply as if fully set forth in         
this Agreement, except that references in such Section 12 to the         
“Company” shall mean Ticketmaster and its successors and assigns          and
references in such Section 12 to the “Agreement” shall mean          this
Agreement. For purposes of paragraph (f) (“Set Off; No          Mitigation”) of
the FLMG Employment Agreement and the          incorporation of such provision
into this Agreement, the payments          due under the FLMG Employment
Agreement shall not be set off          against payments due under this
Agreement and the payments due          under this Agreement shall not be set
off against payments due  under the FLMG Employment Agreement.                ● 
  Without limiting any of Executive’s rights to indemnification under         
Ticketmaster’s by-laws, certificate of incorporation, applicable law 


-7-

--------------------------------------------------------------------------------

Term    Description                           or otherwise, Ticketmaster shall
indemnify, defend and hold                         Executive harmless for any
claims, costs, liabilities, expenses and                         judgments
(including without limitation reasonable attorney’s fees                       
 and costs) arising from, in connection with or as a result of any             
           acts and omissions in Executive’s capacity as an officer, director   
                     and/or employee of Ticketmaster and/or any of its
subsidiaries to                         the maximum extent permitted under
applicable law, including the                         advancement of fees and
expenses. The obligation set forth in the                         immediately
preceding sentence shall survive the termination or                       
 expiration of Executive’s employment and this Agreement.    Governing    Except
as set forth in the immediately succeeding sentence, this  Law    Agreement
shall be governed by and construed in accordance with the      laws of the State
of California, without reference to principles of conflict of      laws and the
parties hereto irrevocably agree to submit to the jurisdiction      and venue of
the courts of the State of California, in any action or      proceeding brought
with respect to or in connection with this Agreement.      The Second Amended
and Restated Front Line Management Group, Inc.      Stockholders’ Agreement, the
Stock Option, the Ticketmaster Series A      Preferred Stock and the shares of
restricted Ticketmaster Common Stock      granted pursuant to this Agreement
shall be governed and construed in      accordance with the laws of the State of
Delaware, without reference to      principles of conflicts of laws and the
parties hereto irrevocably agree to      submit to the jurisdiction and venue of
the courts of the State of      Delaware, in any action or proceeding brought
with respect to or in      connection with such matters.    Remedies   
Executive expressly agrees and understands that the remedy at law for  for
Breach    any breach by Executive of the provisions set forth in Exhibit B to
this      Agreement may be inadequate and that damages flowing from such     
breach are not usually susceptible to being measured in monetary terms.     
Accordingly, it is acknowledged that, upon Executive’s violation of any     
provision of Exhibit B to this Agreement, Ticketmaster shall be entitled to     
seek from any court of competent jurisdiction immediate injunctive relief,     
a temporary order restraining any threatened or further breach, as well as     
an equitable accounting of all profits or benefits arising out of such     
violation. Nothing shall be deemed to limit Ticketmaster’s remedies at law     
or in equity for any breach by Executive of any of the provisions of this     
Agreement, including Exhibit B to this Agreement, which may be pursued      by
or available to Ticketmaster.    Waiver;    Failure by any party to this
Agreement to insist upon strict compliance  Modification    with any of the
terms, covenants, or conditions hereof shall not be      deemed a waiver of such
term, covenant, or condition, nor shall any      waiver or relinquishment of, or
failure to insist upon strict compliance      with, any right or power hereunder
at any one or more times be deemed a      waiver or relinquishment of such right
or power at any other time or      times. This Agreement shall not be modified
in any respect except by a      writing executed by Executive and Ticketmaster
and, solely, to the extent      that (1) the relevant modification affects the
sections of the Agreement      entitled “FLMG Equity Cancellation; Ticketmaster
Equity Grant” or 


-8-

--------------------------------------------------------------------------------

Term    Description        “Miscellaneous” and (2) the modification relates to
or directly affects the      Azoff Family Trust, the Azoff Family Trust. 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-9-

--------------------------------------------------------------------------------

                    IN WITNESS WHEREOF, Ticketmaster has caused this Agreement
to be executed and delivered by its duly authorized officer, Irving Azoff has
executed and delivered this Agreement, and the Azoff Family Trust of 1997 has
caused this Agreement to be executed and delivered by its duly authorized
Co-Trustee, each as of the date first set forth above.

    TICKETMASTER       /s/ Brian M. Regan                      Name:  Brian M.
Regan  Title:   EVP & CFO    /s/ Irving Azoff                             
IRVING AZOFF     


Solely for purposes of the sections of the 

    Agreement entitled “FLMG Equity Cancellation;      Ticketmaster Equity
Grant” and “Miscellaneous”:     

AZOFF FAMILY TRUST OF 1997       /s/ Irving Azoff                              
Name: Irving Azoff      Title: Co-Trustee    CONSENTED TO:          FRONT LINE
MANAGEMENT GROUP, INC.     
 /s/ Colin Hedgson                         Name:  Colin Hedgson    
Title:   CFO     


[SIGNATURE PAGE TO TICKETMASTER/AZOFF EMPLOYMENT AGREEMENT]

--------------------------------------------------------------------------------



Exhibit A





Cause; Good Reason; Disability



                    Capitalized terms used in this Exhibit A that are not
otherwise defined shall have the meanings ascribed to such terms in the
Employment Agreement (the “Agreement”), dated October 22, 2008, by and among
Irving Azoff (“Executive”), Ticketmaster (“Ticketmaster”), and, solely for
purposes of the sections of the Agreement entitled “FLMG Equity Cancellation;
Ticketmaster Equity Grant” and “Miscellaneous,” the Azoff Family Trust of 1997,
dated May 27, 1997, as amended.

                    For purposes of the Agreement, the terms “Cause,” “Good
Reason” and “Disability” shall have the meanings set forth below:

                    “Cause” means (A) the willful and continued failure of
Executive to perform substantially his material duties with Ticketmaster (other
than any such failure resulting from Executive’s incapacity due to physical or
mental illness and shall not include a failure to achieve particular results or
to perform at any particular level) after a written demand for performance is
delivered to Executive by the Board which identifies the manner in which the
Board believes that Executive has not performed Executive’s duties and
Executive, after a period established by the Board and communicated in writing
to Executive (which period may be no less than twenty (20) days), has failed to
cure such failure, (B) the willful engaging by Executive in gross misconduct
which is demonstrably and materially injurious to Ticketmaster or any material
breach by Executive of his obligations under Exhibit B to the Agreement (if such
breach continues uncured beyond a five (5) day period), (C) Executive’s
conviction of, or pleading guilty or no lo contendere to, a felony, or (D) a
material breach by Executive of a fiduciary duty. A termination of Executive’s
employment for Cause shall not be effective unless and until Ticketmaster has
delivered to Executive a copy of a resolution duly adopted by a majority of the
Board (excluding Executive, if he is a member of the Board) stating that the
Board has determined to terminate Executive’s employment for Cause; provided,
however, that no such resolution shall be permitted to be adopted without
Ticketmaster having afforded the Executive the opportunity to make a
presentation to the Board and to answer any questions its members may ask him.

                    “Disability” means personal injury, illness or other cause
which has rendered Executive unable to perform substantially his material duties
and responsibilities under the Agreement for a period of one hundred twenty
(120) consecutive days, or one hundred twenty (120) out of one hundred eighty
(180) consecutive days, as determined jointly by a physician selected by
Ticketmaster reasonably acceptable to Executive (or if he is incapacitated, his
legal representative) and a physician selected by Executive (or if he is
incapacitated, his legal representative) and reasonably acceptable to
Ticketmaster. If such physicians cannot agree as to whether Executive has
suffered a Disability, they shall jointly select a third physician who shall
make such determination. The determination of Disability made in writing to
Ticketmaster and Executive shall be final and conclusive for all purposes of the
Agreement.

                    “Good Reason” means, without Executive’s express written
consent:

                    (A) (x) a material and adverse change in Executive’s
position(s), authority, duties, responsibilities (including reporting
responsibilities) (excluding any change relating to Executive’s employment with
FLMG), or (y) Executive no longer serving as Chief Executive Officer of
Ticketmaster during the Term;

                    (B) any willful breach by Ticketmaster of any material
obligation of Ticketmaster under the Agreement; or

--------------------------------------------------------------------------------

                    (C) Ticketmaster requiring the Executive to be based other
than at an office commensurate with the Executive’s current office or locating
the headquarters of FLMG (or Executive’s principal place of business) somewhere
other than Beverly Hills, California or West Los Angeles, California.

A termination of employment by Executive for Good Reason shall be effective only
if Executive delivers to Ticketmaster a notice of termination for Good Reason
within 60 days after learning of the circumstances constituting Good Reason.
Executive shall be required to give Ticketmaster at least 30 days advance
written notice of any resignation of Executive’s employment for Good Reason.
Notwithstanding the foregoing, if within 30 days following Executive’s delivery
of such notice of termination of employment for Good Reason, Ticketmaster has
cured the circumstances giving rise to the Good Reason claim, then such notice
of termination shall be ineffective and no Good Reason shall be deemed to exist.

A-2

--------------------------------------------------------------------------------



Exhibit B



CONFIDENTIAL INFORMATION; NON-COMPETITION; NON-SOLICITATION; AND PROPRIETARY
RIGHTS

                    Capitalized terms used in this Exhibit B that are not
otherwise defined shall have the meanings ascribed to such terms in the
Employment Agreement (the “Agreement”), dated October 22, 2008, by and among
Irving Azoff (“Executive”), Ticketmaster (“Ticketmaster”), and, solely for
purposes of the sections of the Agreement entitled “FLMG Equity Cancellation;
Ticketmaster Equity Grant” and “Miscellaneous,” the Azoff Family Trust of 1997,
dated May 27, 1997, as amended. For purposes of the covenants contained in this
Exhibit B, for so long as FLMG is a majority-owned subsidiary of Ticketmaster,
actions taken by Executive in furtherance of his duties with FLMG shall not be
deemed a violation of such covenants. In consideration of the benefits provided
to Executive under the Agreement:

                    (a) CONFIDENTIALITY. Executive acknowledges that, while
employed by Ticketmaster, Executive will occupy a position of trust and
confidence. Ticketmaster, its subsidiaries and/or affiliates may provide
Executive with “Confidential Information” as referred to below. Executive shall
not, except in connection with the good faith performance by Executive of his
duties hereunder, as required by applicable law or in connection with the
enforcement of his rights under this Agreement, without limitation in time,
communicate, divulge, disseminate, disclose to others or otherwise use, any
Confidential Information regarding Ticketmaster and/or any of its subsidiaries
and/or affiliates.

                    “Confidential Information” shall mean information about
Ticketmaster or any of its subsidiaries or affiliates, and their respective
businesses, employees, consultants, contractors, clients and customers that is
not disclosed by Ticketmaster or any of its subsidiaries or affiliates for
financial reporting purposes or otherwise generally made available to, or in the
possession of, the public (other than by Executive’s breach of the terms hereof)
and that was learned or developed by Executive in the course of employment by
Ticketmaster or any of its subsidiaries or affiliates, including (without
limitation) any proprietary knowledge, trade secrets, data, formulae,
information and client and customer lists and all papers, resumes, and records
(including computer records) of the documents containing such Confidential
Information. Notwithstanding the foregoing provisions, if Executive is required
to disclose any such confidential or proprietary information pursuant to
applicable law or a subpoena or court order, Executive shall promptly notify
Ticketmaster of any such requirement so that Ticketmaster may seek an
appropriate protective order or other appropriate remedy or waive compliance
with the provisions hereof. Executive shall reasonably cooperate with
Ticketmaster (at Ticketmaster’s sole expense) to obtain such a protective order
or other remedy. If such order or other remedy is not obtained prior to the time
Executive is required to make the disclosure, or Ticketmaster waives compliance
with the provisions hereof, Executive shall be permitted to disclose only that
portion of the confidential or proprietary information which he is advised by
counsel that he is legally required to so disclose. Executive acknowledges that
such Confidential Information is specialized, unique in nature and of great
value to Ticketmaster and its subsidiaries or affiliates, and that such
information gives Ticketmaster and its subsidiaries or affiliates a competitive
advantage. Executive agrees to deliver or return to Ticketmaster, at
Ticketmaster’s request at any time or upon termination or expiration of
Executive’s employment with Ticketmaster or as soon thereafter as possible, all
documents, computer tapes and disks, records, lists, data, drawings, prints,
notes and written information (and all copies thereof) furnished by Ticketmaster
and its subsidiaries or affiliates or prepared by Executive in the course of
Executive’s employment by Ticketmaster and its subsidiaries or

--------------------------------------------------------------------------------

affiliates, other than Executive’s personal files that do not contain
Confidential Information and a copy of Executive’s rolodex. As used in this
Agreement, “subsidiaries” and “affiliates” shall mean any company controlled by,
controlling or under common control with Ticketmaster. A company, corporation,
partnership, limited liability company, joint venture or other entity (“Person”)
shall be deemed to “control” another Person if such Person owns, directly or
indirectly, or controls the right to vote, more than 50% of the equity of such
other Person.

                    (b) NON-SOLICITATION OF EMPLOYEES. Executive recognizes that
he may possess Confidential Information about other employees, consultants and
contractors of Ticketmaster and its subsidiaries or affiliates relating to their
education, experience, skills, abilities, compensation and benefits, and
inter-personal relationships with suppliers to and customers of Ticketmaster and
its subsidiaries or affiliates. Executive recognizes that the information he
possesses about these other employees, consultants and contractors is not
generally known, may be of substantial value to Ticketmaster and its
subsidiaries or affiliates in developing their respective businesses and in
securing and retaining customers, and will be acquired by Executive because of
Executive’s business position with Ticketmaster. Executive agrees that, during
the twelve month period following his termination of employment with
Ticketmaster for any reason (the “Restricted Period”), Executive will not,
directly or indirectly, solicit or recruit any employee of (i) Ticketmaster
and/or (ii) its subsidiaries and/or affiliates with whom Executive has had
direct contact during his employment hereunder, in all cases, for the purpose of
being employed by Executive or by any business, individual, partnership, firm,
corporation or other entity on whose behalf Executive is acting as an agent,
representative or employee and that Executive will not convey any such
Confidential Information or trade secrets about employees of Ticketmaster or any
of its subsidiaries or affiliates to any other person except within the scope of
Executive’s duties hereunder. Notwithstanding the foregoing, Executive is not
precluded from soliciting any individual who (x) responds to any public
advertisement or general solicitation; (y) has been terminated by Ticketmaster
prior to the solicitation; or (z) was Executive’s personal assistant or
secretary.

                    (c) NON-SOLICITATION OF CUSTOMERS. During the Restricted
Period, Executive shall not, without the written consent of Ticketmaster,
solicit, request or instruct, directly or indirectly, any venue, promoter,
touring artist, team, league or any other party, in each case with respect to
which Ticketmaster and or any of its subsidiaries or affiliates provided such
party with services pursuant to a contractual relationship during the last
twelve (12) months of the Term (collectively, the “Business Partners”) to use
the services of any competitor of Ticketmaster in a manner that could reasonably
be expected to result in the cessation or a material reduction in the amount of
business between the Business Partners and Ticketmaster and/or any of its
subsidiaries or affiliates. For the avoidance of doubt, Executive may solicit
Business Partners during the Restricted Period with respect to transactions or
matters that are not competitive with the business of Ticketmaster and/or any of
its subsidiaries or affiliates without being in violation of this Section (c).

                    (d) PROPRIETARY RIGHTS; ASSIGNMENT. All Employee
Developments (defined below) shall be considered works made for hire by
Executive for Ticketmaster or, as applicable, its subsidiaries or affiliates,
and Executive agrees that all rights of any kind in any Employee Developments
belong exclusively to Ticketmaster. In order to permit Ticketmaster to exploit
such Employee Developments, Executive shall promptly and fully report all such
Employee Developments to Ticketmaster. Except in furtherance of his obligations
as an employee of Ticketmaster, Executive shall not use or reproduce any portion
of any record associated with any Employee Development without prior written

B-2

--------------------------------------------------------------------------------

consent of Ticketmaster or, as applicable, its subsidiaries or affiliates.
Executive agrees that in the event actions of Executive are required to ensure
that such rights belong to Ticketmaster under applicable laws, Executive will
cooperate and take whatever such actions are reasonably requested by
Ticketmaster, whether during or after the Term, and without the need for
separate or additional compensation. “Employee Developments” means any idea,
know-how, discovery, invention, design, method, technique, improvement,
enhancement, development, computer program, machine, algorithm or other work of
authorship, in each case, (i) that (A) concerns or relates to the actual or
anticipated business, research or development activities, or operations of
Ticketmaster or any of its subsidiaries or affiliates, or (B) results from or is
suggested by any undertaking assigned to Executive or work performed by
Executive for or on behalf of Ticketmaster or any of its subsidiaries or
affiliates, whether created alone or with others, during or after working hours,
or (C) uses, incorporates or is based on Ticketmaster equipment, supplies,
facilities, trade secrets or inventions of any form or type, and (ii) that is
developed, conceived or reduced to practice during the period that Executive is
employed with Ticketmaster. All Confidential Information and all Employee
Developments are and shall remain the sole property of Ticketmaster or any of
its subsidiaries or affiliates. Executive shall acquire no proprietary interest
in any Confidential Information or Employee Developments developed or acquired
during the Term. To the extent Executive may, by operation of law or otherwise,
acquire any right, title or interest in or to any Confidential Information or
Employee Development, Executive hereby assigns and covenants to assign to
Ticketmaster all such proprietary rights without the need for a separate writing
or additional compensation. Executive shall, both during and after the Term,
upon Ticketmaster’s request, promptly execute, acknowledge, and deliver to
Ticketmaster all such assignments, confirmations of assignment, certificates,
and instruments, and shall promptly perform such other acts, as Ticketmaster may
from time to time in its discretion deem necessary or desirable to evidence,
establish, maintain, perfect, enforce or defend Ticketmaster’s rights in
Confidential Information and Employee Developments.

                    (e) COMPLIANCE WITH POLICIES AND PROCEDURES. During the
period that Executive is employed with Ticketmaster hereunder, Executive shall
adhere to the policies and standards of professionalism set forth in
Ticketmaster’s Policies and Procedures applicable to all employees of
Ticketmaster and its subsidiaries and/or affiliates as they may exist from time
to time.

                    (f) SURVIVAL OF PROVISIONS. The obligations contained in
this Exhibit B shall, to the extent provided in this Exhibit B, survive the
termination or expiration of Executive’s employment with Ticketmaster and, as
applicable, shall be fully enforceable thereafter in accordance with the terms
of this Agreement. If it is determined by a court of competent jurisdiction that
any restriction in this Exhibit B is excessive in duration or scope or is
unreasonable or unenforceable under applicable law, it is the intention of the
parties that such restriction may be modified or amended by the court to render
it enforceable to the maximum extent permitted by applicable law.

B-3

--------------------------------------------------------------------------------



Exhibit D



Amendments to FLMG Second Amended and Restated Stockholders Agreement

1.      For purposes of the definition of “Permitted Transferee,” Ticketmaster
and/or one or more wholly owned subsidiaries of Ticketmaster (including, FLMG
Holdings Corp.) shall collectively be a Permitted Transferee of MMI and WMG
Church with respect to the transfer of all of the Shares held by MMI and WMG
Church. For avoidance of doubt, upon becoming a Permitted Transferee of MMI and
WMG Church, pursuant to the terms hereof, Ticketmaster and/or one or more of its
wholly owned subsidiaries will succeed to and be bound by the rights and
obligations of MMI and WMG Church under the Agreement.   2.      Azoff’s rights
under Section 2.3(c) of the Agreement shall be subject to the terms of
agreements binding upon or applicable to subsidiaries of Ticketmaster, including
without limitation, the agreements and other instruments governing
Ticketmaster’s existing financing arrangements (“Ticketmaster Debt Documents”).
  3.      The exercisability of the Azoff Family Trust’s put right under Section
3.4(a)(i) of the Agreement and FLMG Holdings Corp.’s call right under Section
3.4(a)(ii) of the Agreement with respect to 50% of the Azoff Family Trust’s
Shares (calculated after giving effect to the cancellation of Shares pursuant to
the transactions in connection with which these amendments are being adopted)
will be delayed until the fifth anniversary of the Effective Date (as defined in
the Employment Agreement, dated October 22, 2008, by and between Irving Azoff,
Ticketmaster, and, solely for purposes of the sections of the Agreement entitled
“FLMG Equity Cancellation; Ticketmaster Equity Grant” and “Miscellaneous,” the
Azoff Family Trust of 1997, dated May 27, 1997, as amended).   4.      The
Company will become a guarantor under the Ticketmaster Debt Documents and will
be subject to any provisions therein that apply to subsidiaries of Ticketmaster
and FLMG     Holdings Corp. will be required to pledge shares of the Company
under the terms of the Ticketmaster Debt Documents. Dividends and distributions
by the Company shall be subject to any restrictions on dividends and
distributions by subsidiaries of Ticketmaster contained in the Ticketmaster Debt
Documents in addition to the restrictions contained in Section 4.2 of the
Agreement.   5.      Such other amendments contemplated by Section 6.2(a) of the
Agreement to the extent necessary to permit the financial statements of the
Company to be consolidated with those of Ticketmaster.  

--------------------------------------------------------------------------------